MEMORANDUM **
Darrell Jay Pelvit appeals from his 160-month prison sentence after pleading guilty to manufacturing and conspiracy to manufacture more than 50 grams of methamphetamine within 1000 feet of a public playground in violation of 21 U.S.C. §§ 841(a)(1); 846; and 860, and possession *732of firearms during, and in relation to, a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(i). We have jurisdiction under 28 U.S.C. § 1291.
We remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.